NOTICE OF ALLOWABILITY
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on August 17, 2022.
The application has been amended as follows:
in claim 2, on lines 3–4, delete “such as aluminum,”;
in claim 8, on line 5, delete “in particular made of glass,”;
in claim 9, on lines 6–8, delete “, preferably said sections (5) are connected between each other so to pass in and out from said storage elements (3) only from one side of the solar collector (1)”;
in claim 10, on lines 4–5, delete “, preferably being connected in correspondence of only one side of the solar collector (1)”;
in claim 11, on lines 3–4, delete “, preferably is 15 mm”; and
in claim 12, on lines 4–5, delete “, preferably at 0.8 m/s”.
Reasons for Allowance
Claims 1–13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or fairly suggest a compact solar collector having a plurality of vacuum sealed collector tubes, where each vacuum sealed tube has a portion of a primary conduit, which itself envelops a respective portion of a secondary conduit in heat exchange with each other, the compact solar collector further utilizing a portion of an outer frame of the containment structure as a dissipation circuit for the primary heat transfer fluid, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
August 17, 2022